Citation Nr: 0211426	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for schizophrenia.

2.  Entitlement to increased (compensable) rating for post 
traumatic stress disorder (PTSD).

(The claim of entitlement to an increased evaluation for PTSD 
will be the subject of a post-development decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been received to warrant reopening a claim 
of entitlement to service connection for a mental disorder to 
include PTSD, but entitlement to service connection 
(noncompensable) for PTSD was established pursuant to an 
August 1998 rating. 

The case was previously before the Board in November 2001, at 
which time it was Remanded to afford the veteran a hearing 
before the Board.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

In accordance with the Board's decision set forth below, the 
Board will be undertaking additional development on the issue 
of service connection for schizophrenia and also for an 
increased evaluation for PTSD pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  Thereafter, the Board will provide 
notice of that development as required by Rule of Practice 
903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  In a rating decision dated in December 1968, the RO 
denied entitlement to service connection for a psychosis.

2.  That evidence associated with the claims file subsequent 
to the December 1968 decision which is neither cumulative nor 
redundant, bears directly, and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1968 RO decision which denied entitlement to 
service connection for a psychosis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence to reopen the claim for service 
connection for a psychosis has been submitted and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from December 1968, the 
RO, inter alia, denied entitlement to service connection for 
a psychosis, as the evidence ultimately failed to demonstrate 
a psychosis in service or that the then manifested psychosis 
was related to military service.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The Board is mindful that in February 2001 the RO implicitly 
determined that new and material evidence had been submitted; 
following that determination, the RO still denied the claim.

Nonetheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the December 1968 
rating determination consisted of the veteran's service 
medical records which included, inter alia, clinical notes 
followed by a medical survey Board report that summarized the 
veteran's service and mental health treatment and which 
concluded that the veteran had an inadequate personality.  
The finding of a longstanding character disorder was the 
basis for his separation from the military.

Also of record at the time of the 1968 rating was a 
hospitalization record from November 1952 reflecting 
treatment for a neurosis (anxiety) as well as a July 1953 
social and industrial survey reflecting the veteran's 
behavioral problems.  A May 1953 VA examination found the 
neuropsychiatric disorders absent at that time.  
Additionally, there were then current hospitalization records 
reflecting the veteran with schizophrenia.

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records pertaining 
primarily to treatment for schizophrenia have been submitted.  
Also submitted are statements from the veteran's private 
physicians indicating the veteran has PTSD attributed to his 
military service.  The record now contains a November 1999 
memorandum from a VA psychologist who concluded that the 
veteran's schizophrenia was related to his service.  The 
record also contains the veteran's testimony from several 
hearings as well as numerous lay statements.  In addition, 
there is a statement from the veteran's private physician, 
dated in April 2002, which diagnosed the veteran with 
schizophrenia and PTSD.  The private physician reported 
continued treatment since 1994 and took note of diagnoses 
over the years of schizophrenia, paranoid type and 
schizoaffective type and PTSD; he concluded that the 
veteran's mental disorders began in service. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, lay statements do not serve his claim in a meaningful 
way, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in 1968, the claim 
failed because the evidence did not demonstrate a psychosis 
in service or an association between the claimed disability 
and service.  The evidence recently submitted demonstrates 
the presence of a psychosis together with an association to 
military service.

Under the circumstances, the Board believes that the April 
1999 VA memo and the April 2002 letter are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  In other words, they constitute new and 
material evidence, and the veteran's claim has therefore been 
reopened.

The Board notes that the separation records and the VA 
examination of May 1953 are in conflict with the more recent 
(nearly 50 years later) opinions.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence is in order and will be 
conducted following additional development being undertaken.


ORDER

The veteran's claim of entitlement to service connection for 
schizophrenia is reopened, and to this extent only, the 
appeal is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

